Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Amendment after Non-final office action filed on February 20, 2021, is acknowledged and has been entered. Claims 54, 63, 81 and 82 have been amended to specify that variable m is 1-40 and that the linker is site selectively attached to a lysine on AB. Claims 55 and 66 have been canceled. Claims 1-24, 28-53, 61 and 71-82 have been withdrawn.
	Claims 54, 56-60, 62-65, 67-70 are currently pending and examined.

WITHDRAWN OBJECTIONS AND REJECTIONS
Rejection of claims 56-59, and 67-69 under 35 U.S.C. 112(b) is hereby withdrawn in view of Applicant’s arguments.
	Rejection of claims 54-60, 62, 63 and 66-70 under 35 U.S.C. 102(a)(1) as being anticipated by Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26), is hereby withdrawn in view of amendment to claims 54 and 63.
Rejection of claims 54, 60, 62, 63-65 and 70 under 35 U.S.C. 102(a)(1) as being anticipated by Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15) evidenced by Pierce, Crosslinking Reagents, Technical Handbook, Publication Year: 2006 and ThermoScientific (User Guide: NHS-Azide and 
	Rejection of claims 63 and 66-70 under 35 U.S.C. 103 as being unpatentable over Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26), as applied to 54-60, 62, 63 and 66-70, and  further in view of Lutz (Lutz et al., EP 3222292 A1, Publication Date: 2017-09-27), is hereby withdrawn in view of amendment to claims 54 and 63.

Rejections Maintained 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 54, and 56-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS).


    PNG
    media_image1.png
    94
    249
    media_image1.png
    Greyscale

 wherein R is reactive handle (e.g. azide); m is 8; n is 1; p is 2; and AB is an antibody. The compound of claim 54 is also referred to as compound G in the instant application (page 18, Applicant’s Remarks filed 2021-01-29)
Bhat teaches Multifunctional Antibody Conjugates (MAC), comprising an antibody with at least a fragment of a light chain constant kappa region comprising Lysine 188 according to Kabat numbering; a linker comprising the formula X-Y-Z, where in Z is a group covalently connected to the antibody through the side chain of Lysine 188, Y is a linear or branched biologically compatible connecting chain (linker), and X is a group covalently connected to at least one Effector Moiety (Abstract, claims 1-11 and 16).
Bhat teaches a structure (the structure at the bottom of cols 29-30 and claim 16) comprising an antibody conjugated via lysine 188; an amide PEG linker; and a reactive handler (an Ang2-binding peptide with a free amine).
Bhat teaches the Effector Moiety maybe a therapeutic agent, protein peptide, toxin or other regulatory protein or a diagnostic agent that maybe easily detected or visualized (col. 10, lines 50-55, claim 10).
Bhat teaches the linker may has a linear stretch of between 5-15 atoms, or 15-30 atoms, or up to 200 atoms (col. 12, para. 7). Typical examples of these types of linker 
Bhat teaches that X (reactive group) may be selected so as to enable a specific directional covalent linking strategy to the Effector Moiety. X may be selected from the groups including acyl azide (col. 13, para. 4).
Bhat teaches that Z is an attachment moiety to the side chain of a Lysine or cysteine residue on an antibody. The linker may be of the formula XYZ* when unbound to the antibody, where Z* is a leaving group, such that when conjugated to the antibody, the leaving group Z* reacts with the conjugation site of the antibody to form the conjugated linker XYZ (col. 13, para. 3).
Bhat teaches that at least about 50-80% of the Effector Moiety in the composition or sample is conjugated to Lysine 188 (claim 18-20).

Response to Arguments
For the rejection of claims 54-59 under 35 U.S.C. 102(a)(1) as being anticipated by Bhat, applicant argues:

    PNG
    media_image2.png
    119
    600
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    275
    421
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    198
    594
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    592
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    42
    581
    media_image6.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. Because, as set forth above, Bhat teaches a structure (the structure at the bottom of cols 29-30 and claim 16) comprising an antibody conjugated via lysine 188; an amide PEG linker; and a reactive handler (an Ang2-binding peptide with a free amine). Applicant argues that the Ang2-binding peptide with a free amine cannot be considered as a reactive handle, because the “free amine” is the amido form of the C-terminus of the effector protein. However, based on the specification, the term “reactive handle” as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 54, 56-60, 62, 63 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26), and  in view of Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS).
Examiner’s Note: for the examination purpose, Lysine 188 is defined according to Kabat numbering of a light chain of the antibody.

Dovgan teaches that one of the oldest and most versatile methods for protein modification is through lysine conjugation. However, classical approach makes the outcome of the conjugation uncertain (page 1452, col. 1, para. 1).
Dovgan teaches azide reactive groups and amide linkage to toxins (Abstract and Fig. 1-3).
Dovgan teaches a plug-and-play strategy for ADCs construction that could allow for tight control of the desirable degree of conjugation using biorthogonal chemistry (page 1452, col. 2, para. 3).
Dovgan teaches that Trastuzumab is an anti-HER2 monoclonal IgG1 antibody used in the clinic for breast cancer therapy and a component of FDA-approved ADC (Kadcyla) (page 1453, col. 1, para. 2).
Dovgan teaches that the first stage (plug) allows the controllable and efficient installation of azide groups on lysine residues of a native antibody using 4-azidobenzoyl fluoride. The second step (play) allows for versatile antibody functionalization with a single payload or combination of payloads, such as a toxin, a fluorophore (Abstract).
Dovgan further teaches the copper-free azide-alkyne click reaction with BCN was both efficient and appropriate for biological conditions (page 1454, col. 2, para. 2)
Dovgan teaches azide reactive groups and linkage to toxins (Abstract and Fig. 1-3).

Bhat teaches Multifunctional Antibody Conjugates (MAC), comprising an antibody with at least a fragment of a light chain constant kappa region comprising Lysine 188 according to Kabat numbering (Abstract, claims 1-11).
Bhat teaches that typical examples of these types of linker would be those based on straight or branched chain hydrocarbon or polyethylene glycols of varying lengths (col. 13, para. 2, structure 8.3 on col. 77-78).
Bhat further teaches that K188 (K80) is located away from key regions of the respective antibody, such as paratope region, FcRn binding domain, hinge, FcR binding domains; this provides the advantage that preferentially linking at these sites limits the amount of interference to antibody-antigen interaction when the MAC is conjugated to the Effector Moiety (col. 3, lines 3-15). 
Bhat teaches that one of the advantage of composition is that depending on the molar ratio of linker:antibody, compositions can be generated with a defined number of Effector Moieties relative to a defined number of antibodies (col. 7, para. 3).
Bhat teaches a structure (the structure at the bottom of cols 29-30 and claim 16) comprising an antibody conjugated via lysine 188; an amide PEG linker; and a reactive handler (an Ang2-binding peptide with a free amine).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the linker-antibody conjugate of Dovgan to use the method of Bhat. There is a need to optimize the conjugation process to obtain a desirable degree of conjugation for Trastuzumab (Dovgan, Introduction), combining the .

Response to Arguments
For the rejection of claims 54-60, 62, 63 and 66-70 under 35 U.S.C. 103 as being unpatentable over Dovgan in view of Bhat, applicant argues:

    PNG
    media_image7.png
    43
    575
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    232
    571
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    108
    459
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    136
    458
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    280
    587
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    187
    593
    media_image12.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. It’s acknowledged that Dovgan does not teach a linker with PEG moiety nor a selective prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use a linker with PEG moiety. Thus the rejection is maintained for the reasons of record.

New Ground Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 54, 56-60, 62-65 and 67-70 are rejected under 35 U.S.C. 103 as being unpatentable over Hapuarachchige (Hapuarachchige et al., Biomaterials, 35, 2346-2354, Publication Date: 2013-12-15), in view of Dovgan (Dovgan et al., Bioconjugate Chemistry, 28, 1452-1457, Publication Date: 2017-04-26) and Bhat (Bhat et al. Patent No.: US 8741291 B2, Publication Date: 2014-06-03, cited in IDS), evidenced by Pierce, Crosslinking Reagents, Technical Handbook, Publication Year: 2006 and .
Hapuarachchige teaches reacting NHS-PEG4-N3 r with trastuzumab which would produce the structure of claims 54, 60 and 62. See Section 2.2 and Figures 1 and  2, as evidenced by Pierce (page 18): 

    PNG
    media_image13.png
    221
    628
    media_image13.png
    Greyscale
   
And ThermoScientific:

    PNG
    media_image14.png
    134
    1203
    media_image14.png
    Greyscale
 
Hapuarachchige teaches a strategy for a two-step, target-specific drug delivery that is driven by biorthogonal click chemistry (page 2347, col. 1, para. 2).
Hapuarachchige teaches multiple biorthogonal click reactions between azido-trastuzumab and a DBCO-functionalized albumin-paclitaxel conjugate (page 2347, col. 2, para. 2). 
Hapuarachchige teaches a biorthogonal click reaction that generate a structure identical to L (Fig. 1):

    PNG
    media_image15.png
    98
    396
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    71
    638
    media_image16.png
    Greyscale

Hapuarachchige teaches that Trastuzumab-PEG-albumin/paclitaxel conjugate, generated by the click reaction, is very potent in killing cancer cells (BT-474 and MDA-MB-231) (Fig 7A-7B, Page 2350, col. 2, para. 5, Table 1), significantly stronger than combination of free trastuzumab and paclitaxel (Page 2350, col. 2, para. 5). The Peg4 DBCO-albumin/Paclitaxel with the trastuzumab PEG4-N3 would produce the structure of claims 63-65 and 70 (Figs. 1-2). 
Hapuarachchige teaches that the strategy has a potential to reduce systemic toxicity while retaining efficacy against target cells (page 2352, col. 2, para. 1).
Hapuarachchige does not teach that the linker is attached to a lysine on the antibody, which is recited in the amended claims 54 and 63.
Dovgan teaches that the development of new chemistry and conjugation techniques is of great interest in the construction of functionally enhanced proteins, such as antibody-drug conjugates (ADCs) (page 1452, col. 1, para. 1).
Dovgan teaches that one of the oldest and most versatile methods for protein modification is through lysine conjugation (page 1452, col. 1, para. 1).
Bhat further teaches that lysine188 (K80) is located away from key regions of the respective antibody, such as paratope region, FcRn binding domain, hinge, FcR binding 
Bhat teaches that the linker is at least about 60%, or 70%, or 80%, or 90% site-selective for K188 of CLκ (col.4, para.3).

It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use the teaching of Hapuarachchige to generate antibody-linker-reactive handle structure and to attach the linker to selective lysine of the antibody as taught by Dovgan and Bhat, because as taught by Dovgan and Bhat lysine conjugation is the most versatile methods for protein modification and lysine 188 is located away from key regions of the respective antibody, it is apparent that one of ordinary skill in the art would have been motivated with a reasonable expectation of success in producing the claimed invention.

Response to Arguments
For the rejection of claims 54, 60, 62, 63-65 and 70 under 35 U.S.C. 102(a)(1) as being anticipated by Hapuarachchige, applicant argues:

    PNG
    media_image17.png
    307
    590
    media_image17.png
    Greyscale

Applicant has amended claims 54 and 63 to specify that the linker is attached to a lysine on the antibody. As a result, the rejections under 35 U.S.C. 102(a)(1) are withdrawn. However, as set forth above, combining teaching from Dovgan and Bhat, Hapuarachchige would make the instant claims obvious.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642